In an action to recover damages for personal injuries, etc., the defendant Universal Reselite, Inc. appeals from an *698order of the Supreme Court, Suffolk County (Goldstein, J.), dated April 9, 1986, which granted the plaintiffs’ motion for leave to serve an amended bill of particulars.
Ordered that the order is affirmed, with costs.
Under the totality of the circumstances, it was not an abuse of discretion for the court to allow the plaintiffs to serve an amended bill of particulars. Although the plaintiffs significantly delayed in moving for leave to serve an amended bill of particulars, there was no real showing of prejudice to the defendant Universal Reselite, Inc. (see, Scarangello v State of New York, 111 AD2d 798). Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.